Title: From James Madison to Thomas Jefferson, 9 January 1781
From: Madison, James,Virginia Delegates
To: Jefferson, Thomas


Sir
Philada. Jany 9th. 1781
The inclosed extract of a letter from General Washington No. 1 will give your Excellency a more particular account of the late embarkation from N. York than has been before obtained.
On thursday last Congress were informed by General Potter & Col. Johnston who came expresses for the purpose that a general mutiny of the Pennsylvania line stationed near Morris Town apart from the rest of the Army had broken out on the morning of New Year’s day. Every effort was used by the Officers to stifle it on its first appearance but without effect. Several of them fell victims to the fury of the Mutineers. The next information came from Genl Wayne who wrote from Princeton whither the troops had marched in regular order on their way to Philada. as they gave out, with a determination not to lay down their arms nor return to their obedience till their grievances should be redressed. They did not suffer any of their Officers to remain with them except Genl Wayne and Coins: Steuart & Butler and these they kept under a close guard, but in every other respect treated with the utmost decorum. The greivences complained of were principally a detention of many in service beyond the term of enlistment & the sufferings of all from a deficient supply of Cloathing & subsistance & long arrearage of pay. Several propositions & replies on the subject of redress passed between a deputation of Sergeants on the part of the Troops & General Wayne, but without any certain tendency to a favorable issue. The Affair at length took a very serious aspect and as a great proportion of that line are foreigners and not a few deserters from the British Army, and as they shewed a disposition to continue at Princeton from whence a refuge with the Enemy who it was said were coming out in force to avail themselves of the situation of things, was very practicable, it was thought necessary to depute a Committee of Congress with powers to empl[o]y every expedient for putting a speedy end to it. The President of the State with a number of Gentlemen from this place also went up to interpose their influence. The inclosed copy of a Letter from the Committee No. 2 with the paper No. 3 referred to in it are the last accounts received of the matter. The manner in which the offers of [the] emissary of Clinton were received & treated is a very auspicious circumstance & will probably in its impression on the enemy fully balance the joy & encouragement which this event tended to give them.
Col. Bland being one of the Committee does not join me in this
I have the honor to be with great respect & esteem Yr. Excelly’s obt. & hum. serv
James Madison Jnr.

His Excelly. The Govr. of Virginia

